Order entered February 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00020-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling.


                                            /s/   ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE